Gorski, J. (concurring).
While I agree with the majority that, upon this record, plaintiffs have not demonstrated their entitlement to disclosure of “the name (s) of the person (s) who reported alleged incidents of abuse to Child Protective Services,” I do not agree that disclosure of the names of reporters of child abuse is forever foreclosed by Social Services Law §§ 419 and 422.
The majority recognizes that a plaintiff may maintain a civil action against a person reporting suspected abuse who did not act in good faith and acted with willful misconduct or gross negligence (see Social Services Law § 419). The majority interprets section 422 as not providing any avenue for a court to order disclosure of the name of the person reporting the suspected abuse under appropriate circumstances.
I agree with the majority that one of the aims of section 422 is to protect the confidentiality of the names of persons reporting suspected child abuse, as a way to encourage the protection of children by removing the threat of civil action and assuring those persons that their good-faith actions will not be second-guessed by third parties (see Satler v Larsen, 131 AD2d 125, 130 [1987]). I also agree with the majority that the mere commencement of a lawsuit does not eliminate the confidentiality protections contained in Social Services Law § 422 (4) (A), which prohibits disclosure of the “names or identifying descriptions of persons who have reported suspected child abuse or maltreatment.”
Nevertheless, one of the exceptions set forth in Social Services Law § 422 (4) (A) (e), permits such disclosure to “a court, upon a finding that the information in the record is necessary for the determination of an issue before the court.” I believe that, pursuant to section 422 (4) (A) (e), Supreme Court might properly order the disclosure of the name of a reporter of abuse or maltreatment in the context of a civil lawsuit where there is a clear demonstration by a plaintiff of bad faith, willful *1172misconduct or gross negligence. Those issues would be present before the court for determination because section 419 confers qualified, not absolute, immunity from civil liability. The statute recognizes a right of recovery against individuals where the purposes of immunity and confidentiality are violated, but the majority’s decision appears to foreclose a court from ordering disclosure of the identity of even a bad faith reporter.
In this case, however, the record contains unsworn and conclusory allegations of false statements, bad faith, and malice. Further, plaintiffs have not demonstrated that they have exhausted the remedies available to them by discovery or by an application pursuant to Social Services Law § 422 (7). Because I believe that plaintiffs have fallen short of demonstrating that the reports were false or made in bad faith, I join in the result articulated by the majority. Present—Pine, J.P., Hurlbutt, Scudder, Gorski and Hayes, JJ.